NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0046n.06

                                             No. 14-1707

                           UNITED STATES COURT OF APPEALS                                FILED
                                FOR THE SIXTH CIRCUIT                             Jan 14, 2015
                                                                              DEBORAH S. HUNT, Clerk
TRIESTINA CASASANTA,                                    )
                                                        )
       Plaintiff-Appellant,                             )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE EASTERN DISTRICT OF
FEDERAL NATIONAL MORTGAGE                               )   MICHIGAN
ASSOCIATION, et al.,                                    )
                                                        )
       Defendants-Appellees.                            )



       BEFORE: BATCHELDER, SUTTON, and COOK, Circuit Judges.


       PER CURIAM. Triestina Casasanta appeals the district court’s order denying her motion

for relief from judgment, filed under Federal Rule of Civil Procedure 60(b)(5) and (b)(6).

       Casasanta filed a complaint in state court against Federal National Mortgage Association,

Seterus, Inc., Flagstar Bank, Citimortgage, Inc., and Mortgage Electronic Registration Systems,

Inc. (MERS), seeking to quiet title to a piece of her real property that had been foreclosed upon

and sold at a sheriff’s sale. Casasanta alleged that the foreclosure of her property was invalid

because the mortgage and promissory note were rendered void when MERS held the mortgage

separate from the note.       After Flagstar Bank was dismissed from the case, the remaining

defendants removed the complaint to federal court.

       The    district   court   dismissed    the   complaint   under   Federal   Rule   of   Civil

Procedure 12(b)(6), concluding that Casasanta lost her rights in the property at the expiration of
No. 14-1707
Casasanta v. Fed. Nat’l Mortg. Ass’n

the redemption period following the foreclosure sale. The court further concluded that Casasanta

failed to make the showing of fraud or irregularity that was necessary to set aside the foreclosure

sale. We dismissed Casasanta’s appeal as untimely.

       Casasanta filed a motion under Rule 60(b)(5) and (b)(6), seeking relief from the dismissal

of her complaint. She argued that relief was warranted for two reasons: (1) the law relevant to

determining whether the foreclosure was valid changed in Mitan v. Fed. Home Loan Mortg.

Corp., 703 F.3d 949 (6th Cir. 2012), and Kim v. JPMorgan Chase Bank, N.A., 825 N.W.2d 329

(Mich. 2012); and (2) the defendants violated the Michigan Foreclosure Act and the Home

Affordable Modification Program regulations by foreclosing on her property while she was

undergoing a review for a loan modification. The district court denied Casasanta’s Rule 60(b)

motion, concluding that there was no basis to disturb the prior judgment dismissing her

complaint.

       On appeal, Casasanta argues that the district court erred by denying her Rule 60(b)

motion. We review for an abuse of discretion a district court’s denial of a motion for relief from

judgment under Rule 60(b)(5) and (b)(6). Northridge Church v. Charter Twp. of Plymouth,

647 F.3d 606, 613 (6th Cir. 2011); Export-Import Bank of U.S. v. Advanced Polymer Scis., Inc.,

604 F.3d 242, 247 (6th Cir. 2010). Under Rule 60(b)(5), a district court may grant relief from a

judgment if “applying it prospectively is no longer equitable.” Fed. R. Civ. P. 60(b)(5). Relief

under Rule 60(b)(6) is available only in exceptional or extraordinary circumstances. Henness v.

Bagley, 766 F.3d 550, 553-54 (6th Cir. 2014).

       The district court did not abuse its discretion by denying Casasanta’s motion for relief

from judgment. Casasanta cannot obtain relief under Rule 60(b)(5) because the district court’s

judgment dismissing her complaint under Rule 12(b)(6) is not the type of prospective judgment


                                                -2-
No. 14-1707
Casasanta v. Fed. Nat’l Mortg. Ass’n

that may be challenged under Rule 60(b)(5). See Kalamazoo River Study Grp. v. Rockwell Int’l

Corp., 355 F.3d 574, 587-88 (6th Cir. 2004); Coltec Indus., Inc. v. Hobgood, 280 F.3d 262, 271-

72 (3d Cir. 2002). And Casasanta is not entitled to relief under Rule 60(b)(6) because she has

not shown that there are exceptional or extraordinary circumstances warranting such relief.

Casasanta’s claim that the defendants violated state and federal law by foreclosing on her

property while she was seeking a loan modification is based on facts that were known to her

when she filed her original complaint. And the alleged change in decisional law is insufficient to

warrant relief under Rule 60(b)(6) absent some other special circumstance, which is not present

here. See Blue Diamond Coal Co. v. Trs. of UMWA Combined Benefit Fund, 249 F.3d 519, 524

(6th Cir. 2001).

       Accordingly, we affirm the district court’s order denying Casasanta’s motion for relief

from judgment.




                                              -3-